EXHIBIT 10.1

 

Note: March 21, 2016

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

10% CONVERTIBLE PROMISSORY NOTE

OF

SIGNAL BAY, INC.

 

Issuance Date: March 21, 2016

Total Face Value of Note: $27,500

 

This Note is a duly authorized Convertible Promissory Note of Signal Bay, Inc. a
corporation duly organized and existing under the laws of the State of Colorado
(the "Company"), designated as the Company's 10% Convertible Promissory Note due
March 21, 2017 ("Maturity Date") in the principal amount of $27,500 (the
"Note").

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest ("Holder") the
Principal Sum of $27,500 (the "Principal Sum") and to pay "guaranteed" interest
on the principal balance hereof at an amount equivalent to 10% of the Principal
Sum, to the extent such Principal Sum and "guaranteed" interest and any other
interest, fees, liquidated damages and/or items due to Holder herein have been
repaid or converted into the Company's Common Stock (the "Common Stock"), in
accordance with the terms hereof. The sum of $25,000 shall be remitted and
delivered to the Company, and $2,500 shall be retained by the Purchaser through
an original issue discount (the "OID") for due diligence and legal bills related
to this transaction. The OID is set at 10% of any consideration paid.

 

In addition to the "guaranteed" interest referenced above, and in the Event of
Default pursuant to Section 2(a), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the "Default Rate").

 

 1

 

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C and D and the Irrevocable Transfer
Agent Instructions and delivery of the initial payment of consideration by the
Holder (the "Effective Date").

 

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

 



Days Since Effective Date

 

Prepayment Amount

 

 

 

Under 30

 

100% of Principal Amount

 

 

 

31-60

 

110% of Principal Amount

 

 

 

61-90

 

120% of Principal Amount

 

 

 

91-120

 

130% of Principal Amount

 

 

 

121-150

 

140% of Principal Amount

 

 

 

151-180

 

150% of Principal Amount



 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder's sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day. If the Note is in default, per Section 2.00 below, the
Company may not prepay the Note without written consent of the Holder.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

"Conversion Price" shall be equal to (a) 50% of the lowest trading price of the
Company's common stock during the 25 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note. For the purpose of
calculating the Conversion Price only, any time after 4:00 pm Eastern Time (the
closing time of the Principal Market) shall be considered to be the beginning of
the next Business Day. If the Company is placed on "chilled" status with the
Depository Trust Company ("DTC"), the discount shall be increased by 10%, i.e.,
from 50% to 60%, until such chill is remedied. If the Company is not Deposits
and Withdrawal at Custodian ("DWAC") eligible through their Transfer Agent and
DTC's Fast Automated Securities Transfer ("FAST") system, the discount will be
increased by 5%, i.e., from 50% to 55%,. In the case of both, the discount shall
be a cumulative increase of 15%, i.e., from 50% to 65%. Any default of this Note
not remedied within the applicable cure period will result in a permanent
additional 10% increase, i.e., from 50% to 60%, in addition to any other
discount, as provided above, to the Conversion Price discount.

 

 2

 

 

"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

 

"Principal Market" shall refer to the primary exchange on which the Company's
common stock is traded or quoted.

 

"Trading Day" shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

"Underlying Shares" means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Conversion.

 

(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
sole option, at any time and from time to time to convert in whole or in part
the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock as per the Conversion Formula. The date of any conversion notice
("Conversion Notice") hereunder shall be referred to herein as the "Conversion
Date".

 

(b) Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder's authorized designee, no later than 2 Trading Days after the Conversion
Date, a certificate or certificates (which certificate(s) shall be free of
restrictive legends and trading restrictions if the shares of Common Stock
underlying the portion of the Note being converted are eligible under a resale
exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company's transfer agent is participating
in DTC's FAST program, the Company shall instead use commercially reasonable
efforts to cause its transfer agent to electronically transmit such shares
issuable upon conversion to the Holder (or its designee), by crediting the
account of the Holder's (or such designee's) broker with DTC through its DWAC
program (provided that the same time periods herein as for stock certificates
shall apply).

 

(c) Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company's delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

 

 3

 

 

(d) Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder's actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

(e) Reservation of Underlying Securities. The Company covenants that it will at
all times reserve and keep available for Holder, out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note, free from preemptive rights or any other actual contingent purchase rights
of persons other than the Holder, five times the number of shares of Common
Stock as shall be issuable (taking into account the adjustments under this
Section 1, but without regard to any ownership limitations contained herein)
upon the conversion of this Note (consisting of the Principal Amount) to Common
Stock (the "Required Reserve"). The Company covenants that all shares of Common
Stock that shall be issuable will, upon issue, be duly authorized, validly
issued, fully-paid, non-assessable and freely-tradable (if eligible). If the
amount of shares on reserve in Holder's name at the Company's transfer agent for
this Note shall drop below the Required Reserve, the Company will, within 2
Trading Days of notification from Holder, instruct the transfer agent to
increase the number of shares so that the Required Reserve is met. In the event
that the Company does not instruct the transfer agent to increase the number of
shares so that the Required Reserve is met, the Holder will be allowed, if
applicable, to provide this instruction as per the terms of the Irrevocable
Transfer Agent Instructions attached to this Note. The Company agrees that the
maintenance of the Required Reserve is a material term of this Note and any
breach of this Section 1.00(e) will result in a default of the Note.

 

The Company agrees that this is a material term of this Note and any breach of
this Section 1.00(e) will result in a default of the Note.

 

(f) Conversion Limitation. The Holder will not submit a conversion to the
Company that would result in the Holder beneficially owning more than 9.99% of
the then total outstanding shares of the Company ("Restricted Ownership
Percentage").

 

(g) Conversion Delays. If the Company fails to deliver shares in accordance with
the timeframe stated in Section 1.00(b), the Holder, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares. The rescinded
conversion amount will be returned to the Principal Sum with the rescinded
conversion shares returned to the Company, under the expectation that any
returned conversion amounts will tack back to the Effective Date.

 

(h) Shorting and Hedging. Holder may not engage in any "shorting" or "hedging"
transaction(s) in the Common Stock prior to conversion.

 

 4

 

 

(i) Conversion Right Unconditional. If the Holder shall provide a Conversion
Notice as provided herein, the Company's obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

 

Section 2.00 Defaults and Remedies.

 

(a) Events of Default. An "Event of Default" is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 Trading Days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii)
failure by the Company for 3 days after notice has been received by the Company
to comply with any material provision of this Note; (iv) failure of the Company
to remain compliant with DTC, thus incurring a "chilled" status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its "filing" obligations under Securities Exchange Act of 1934, as
amended (the "1934 Act") and the rules and guidelines issued by OTC Markets News
Service, OTCMarkets.com and their affiliates; (vii) any failure of the Company
to provide the Holder with information related to its corporate structure
including, but not limited to, the number of authorized and outstanding shares,
public float, etc. within 1 Trading Day of request by Holder; (viii) failure by
the Company to maintain the Required Reserve in accordance with the terms of
Section 1.00(e); (ix) failure of Company's Common Stock to maintain a closing
bid price in its Principal Market for more than 3 consecutive Trading Days; (x)
any delisting from a Principal Market for any reason; (xi) failure by Company to
pay any of its Transfer Agent fees in excess of $2,000 or to maintain a Transfer
Agent of record; (xii) failure by Company to notify Holder of a change in
Transfer Agent within 24 hours of such change; (xiii) any trading suspension
imposed by the Securities and Exchange Commission ("SEC") under Sections 12(j)
or 12(k) of the 1934 Act; (xiv) failure by the Company to meet all requirements
necessary to satisfy the availability of Rule 144 to the Holder or its assigns,
including but not limited to the timely fulfillment of its filing requirements
as a fully-reporting issuer registered with the SEC, requirements for XBRL
filings, and requirements for disclosure of financial statements on its website
or (xv) failure of the Company to abide by the terms of the right of first
refusal contained in Section 3.00(i).

 

(b) Remedies. If an event of default occurs, the outstanding Principal Amount of
this Note owing in respect thereof through the date of acceleration, shall
become, at the Holder's election, immediately due and payable in cash at the
"Mandatory Default Amount". The Mandatory Default Amount means 150% of the
outstanding Principal Amount of this Note. Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, this Note shall accrue additional interest, in addition to the Note's
"guaranteed" interest, at a rate equal to the lesser of 20% per annum or the
maximum rate permitted under applicable law. Finally, commencing 5 days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Note, an additional permanent 10% increase to the Conversion Price
discount will go into effect. In connection with such acceleration described
herein, the Holder need not provide, and the Issuer hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of the note until such time, if any, as the Holder receives full payment
pursuant to this Section 2.00(b). No such rescission or annulment shall affect
any subsequent event of default or impair any right consequent thereon. Nothing
herein shall limit the Holder's right to pursue any other remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Issuer's failure to
timely deliver certificates representing shares of Common Stock upon conversion
of the Note as required pursuant to the terms hereof.

 



 5

 



 

Section 3.00 Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a) Holder is an "accredited investor," as such term is defined in Regulation D
of the Securities Act of 1933, as amended (the "1933 Act"), and will acquire
this Note and the Underlying Shares (collectively, the "Securities") for its own
account and not with a view to a sale or distribution thereof as that term is
used in Section 2(a)(11) of the 1933 Act, in a manner which would require
registration under the 1933 Act or any state securities laws. Holder has such
knowledge and experience in financial and business matters that such Holder is
capable of evaluating the merits and risks of the Securities. Holder can bear
the economic risk of the Securities, has knowledge and experience in financial
business matters and is capable of bearing and managing the risk of investment
in the Securities. Holder recognizes that the Securities have not been
registered under the 1933 Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the 1933 Act or unless an exemption from registration is available. Holder
has carefully considered and has, to the extent Holder believes such discussion
necessary, discussed with its professional, legal, tax and financial advisors,
the suitability of an investment in the Securities for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
and has determined that the Securities are a suitable investment for it. Holder
has not been offered the Securities by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Holders' knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the Securities and the Company, and all such
questions have been answered to the full satisfaction of Holder. The Company has
not supplied Holder any information regarding the Securities or an investment in
the Securities other than as contained in this Agreement, and Holder is relying
on its own investigation and evaluation of the Company and the Securities and
not on any other information.

 

(b) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(c) All corporate action has been taken on the part of the Holder, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Note. The Holder has taken all corporate action required to
make all of the obligations of the Holder reflected in the provisions of this
Note, valid and enforceable obligations.

 

 6

 

 

(d) Each certificate or instrument representing Securities will be endorsed with
the following legend (or a substantially similar legend), unless or until
registered under the 1933 Act:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Section 4.00 General.

 

(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(c) Funding Window. The Company agrees that it will not enter into a convertible
debt financing transaction with any party other than the Holder for a period of
20 Trading Days following the Effective Date. The Company agrees that this is a
material term of this Note and any breach of this will result in a default of
the Note.

 

(d) Piggyback Registration Rights. The Company shall include on the next
registration statement that the Company files with the SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 30% of the outstanding Principal Sum of this Note, but not
less than $20,000, being immediately due and payable to the Holder at its
election in the form of a cash payment or an addition to the Principal Sum of
this Note.

 

(e) Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Company or any of its subsidiaries of any convertible debt
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Company shall notify the
Holder of such additional or more favorable term and such term, at the Holder's
option, shall become a part of this Note and its supporting documentation.. The
types of terms contained in the other security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, conversion look back periods, interest rates, original
issue discount percentages and warrant coverage.

 

 7

 

 

(f) Governing Law; Jurisdiction.

 

(i) Governing Law. This Note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.

 

(ii) Jurisdiction and Venue. Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties shall
be brought only in the state courts of California or in the federal courts
located in San Diego County, California.

 

(iii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this Note.

 

(iv) Delivery of Process by the Holder to the Company. In the event of an action
or proceeding by the Holder against the Company, and only by the Holder against
the Company, service of copies of summons and/or complaint and/or any other
process that may be served in any such action or proceeding may be made by the
Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v) Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

(g) No Bad Actor. No officer or director of the Company would be disqualified
under Rule 506(d) of the Securities Act of 1933, as amended, on the basis of
being a "bad actor" as that term is established in the September 13, 2013 Small
Entity Compliance Guide published by the SEC.

 

 8

 

 

(h) Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

 

(i) Right of First Refusal. From and after the date of this Note and at all
times hereafter while the Note is outstanding, the Parties agree that, in the
event that the Company receives any written or oral proposal (the "Proposal")
containing one or more offers to provide additional capital or equity or debt
financing (the "Financing Amount"), the Company agrees that it shall provide a
copy of all documents received relating to the Proposal together with a complete
and accurate description of the Proposal to the Holder and all amendments,
revisions, and supplements thereto (the "Proposal Documents") no later than 3
business days from the receipt of the Proposal Documents. Following receipt of
the Proposal Documents from the Company, the Holder shall have the right (the
"Right of First Refusal"), but not the obligation, for a period of 5 business
days thereafter (the "Exercise Period"), to invest, at similar or better terms
to the Company, an amount equal to or greater than the Financing Amount, upon
written notice to the Company that the Holder is exercising the Right of First
Refusal provided hereby. In furtherance of the Right of First Refusal, the
Company agrees that it will cooperate and assist the Holder in conducting a due
diligence investigation of the Company and its corporate and financial affairs
and promptly provide the Holder with information and documents that the Holder
may reasonably request so as to allow the Holder to make an informed investment
decision. However, the Company and the Holder agree that the Holder shall have
no more than 5 business days from and after the expiration of the Exercise
Period to exercise its Right of First Refusal hereunder. This Right of First
Refusal shall extend to all purchases of debt held by, or assigned to or from,
current stockholders, vendors, or creditors, all transactions under Sections
3(a)9 and/or 3(a)10 or the Securities Act of 1933, as amended, and all equity
line-of-credit transactions. In the event that the Company does enter into, or
makes any issuance of Common Stock related to a 3(a)(9) Transaction or a
3(a)(10) Transaction while this note is outstanding, without giving Right of
First Refusal to the Holder, a liquidated damages charge of 25% of the
outstanding principal balance of this Note, but not less than $25,000, will be
assessed and will become immediately due and payable to the Holder at its
election in the form of cash payment or addition to the balance of this Note.
Such liquidated damages will be automatically added to the Principal Sum of the
Note and tack back to the Effective Date for purposes of Rule 144.

 

[Signature Page to Follow.]

 

 9

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.  



 

SIGNAL BAY, INC.

 

     By: 

 

 

Name:

 

 

 

Title:

 

 



 

  

 

Email:

 

 

 

Address:

 

 





 

 

This Convertible Promissory Note of March 21, 2016 is accepted this ____ day of
, 2016 by

 



Tangiers Global, LLC

 

   

By:

 

 

Name:

 

 

Title:

Managing Member

 



 

 10

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert all or part of that certain
$27,500 Convertible Promissory Note identified as the Note)

 



DATE:

 

 

FROM:Tangiers Global, LLC

 



 

Re:

$27,500 Convertible Promissory Note (this "Note") originally issued by Signal
Bay, Inc., a Colorado corporation, to Tangiers Global, LLC on March 21, 2016.

 

The undersigned on behalf of Tangiers Global, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Sum (as defined
in the Note) indicated below of this Note into shares of Common Stock, $0.0001
par value per share, of Signal Bay, Inc. (the "Company"), according to the
conditions hereof, as of the date written below. If shares are to be issued in
the name of a person other than undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the "Restricted Ownership
Percentage" contained in this Note.

 

Conversion information:  

 

 

 

Date to Effect Conversion

 

 

 

 

 

 

Aggregate Principal Sum of Note Being Converted

 

 

 

 

 

 

Aggregate Interest on Amount Being Converted

 

 

 

 

 

 

Remaining Principal Balance

 

 

 

 

 

 

Number of Shares of Common Stock to be Issued

 

 

 

 

 

 

Applicable Conversion Price

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Name

 

 

 

 

 

 

Address

 

 



 11

 



 

EXHIBIT B

 

WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

SIGNAL BAY, INC.

 

The undersigned, being directors of Signal Bay, Inc., a Colorado corporation
(the "Company"), acting pursuant to the Bylaws of the Corporation, do hereby
consent to, approve and adopt the following preamble and resolutions:

 

Convertible Note with Tangiers Global, LLC

 

The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Convertible Promissory Note in the
amount of $27,500 with Tangiers Global, LLC.

 

The documents agreed to and dated March 21, 2016 are as follows:

 

10% Convertible Promissory Note of Signal Bay, Inc.

Irrevocable Transfer Agent Instructions

Notarized Certificate of Corporate Secretary

Disbursement Instructions

 

IN WITNESS WHEREOF, the undersign member(s) of the board of the Company executed
this unanimous written consent as of March 21, 2016.

 

_________________________________________________

 

By:

 

Its:

 

 12

 

 

EXHIBIT C

 

NOTARIZED CERTIFICATE OF CORPORATE SECRETARY OF

SIGNAL BAY, INC.

 

(Two Pages)

 

The undersigned, _________________________ is the duly elected Corporate
Secretary of Signal Bay, Inc., a Colorado corporation (the "Company").

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company's corporate and financial books and records, including,
but not limited to, the Company's records relating to the following:

 



(A)

The issuance of that certain convertible promissory note dated March 21, 2016
(the "Note Issuance Date") issued to Tangiers Global, LLC (the "Holder") in the
stated original principal amount of $27,500 (the "Note");

 (B)

The Company's Board of Directors duly approved the issuance of the Note to the
Holder;

 (C)

The Company has not received and does not contemplate receiving any new
consideration from any persons in connection with any later conversion of the
Note and the issuance of the Company's Common Stock upon any said conversion;

 (D)

To my best knowledge and after completing the aforementioned review of the
Company's stockholder and corporate records, I am able to certify that the
Holder (and the persons affiliated with the Holder) are not officers, directors,
or directly or indirectly, ten percent (10.00%) or more stockholders of the
Company and none of said persons has had any such status in the one hundred
(100) days immediately preceding the date of this Certificate;

 (E)

The Company's Board of Directors have approved duly adopted resolutions
approving the Irrevocable Instructions to the Company's Stock Transfer Agent
dated March 21, 2016;









 

 

13


 

 



(F)

Mark the appropriate selection:

 

 

 

 

 

___ The Company represents that it is not a "shell company," as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended, and
has never been a shell company, as so defined; or

 

 

 

 

 

___ The Company represents that (i) it was a "shell company," as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended,
(ii) since ______, 201__, it has no longer been a shell company, as so defined,
and (iii) on _______, 201__, it provided Form 10-type information in a filing
with the Securities and Exchange Commission.

 

(G)

I understand the constraints imposed under Rule 144 on those persons who are or
may be deemed to be "affiliates," as that term is defined in Rule 144(a)(1) of
the Securities Act of 1933, as amended.

(H)

I understand that all of the representations set forth in this Certificate will
be relied upon by counsel to Tangiers Global, LLC in connection with the
preparation of a legal opinion.

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 



Signed:

 

 

Date:

 

 

 

 

 

 

Name:

 

 

Title:

 



 

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________ DAY OF ____________________
2016.

 



 

 

Commission Expires:

 

 

Notary Public

 

 

 

 



 

 14

 

 

EXHIBIT D

 

TO:

Tangiers Global, LLC

 

 

FROM:

Signal Bay, Inc.

 

 

DATE:

March 21, 2016

 

 

RE:

Disbursement of Funds

 

 

Pursuant to that certain Note Purchase Agreement between the parties listed
above and dated March 21, 2016, a disbursement of funds will take place in the
amount and manner described below:

 



Please disburse to:

Amount to disburse:

$22,500

Form of distribution

Wire

Name

Signal Bay, Inc.

Company Address

Wire Instructions:

Bank:

ABA Routing Number:

Account Number:

SWIFT Code:

Account Name:

Phone:

 



Please disburse to:

Amount to disburse:

$2,500

Form of distribution

Wire

Name

Almorli Advisors Inc

Company Address

The Chanin Building

380 Lexington Ave., 17th Floor

New York, NY 10168

Wire Instructions:

Bank: Capital One

ABA Routing Number: 021407912

Account Number: 7047209840

SWIFT Code:

Account Name: Almorli Advisors Inc

Phone: (212) 681-9000





 

TOTAL: $25,000

 

For: Signal Bay, Inc.

 



By:

 

 

Dated: March 21, 2016

Name:

 

 

 

Its:

 

 

 



 

 

15

--------------------------------------------------------------------------------

 